DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of the species of the genomic interval of 16 MB upstream and downstream of locus 64357249 in the reply filed on 12 July 2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the Office action has not established undue burden to search each of the species together.  It is further argued that no prior art has been cited or supporting rationale as to why the claims require a different field of search and raise different non-prior art issues. This is not found persuasive because each genomic interval occurs at a different location in the genome of a dog and comprises unique genomic variants and SNPs that have different nucleotide sequences and different effects. It is maintained that a distinct search is required for each of the distinct loci, using different keywords for each loci and distinct keywords for the different genetic variants and SNPs that may occur within any 16 Mbp region upstream or downstream from the loci.  The searches are not coextensive with one another and thereby undue burden would be required to search and examine methods that detect a genetic variant in each of the distinct genomic intervals. A finding that methods that detect a disease-associated SNP within 16 Mb upstream or downstream of locus 64357249 on CFA6 are anticipated or obvious over the prior art would not necessarily extend to a finding that methods that detect a disease-associated SNP within 16 Mb upstream or downstream of locus 7884602 on CFA21 or locus .
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3.  Claims 1-6 are pending.
	Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3 and 5-6 read on the elected invention and have been examined herein. The claims encompass the non-elected subject matter of the locus 7884602 on CFA21 or the locus 61344357 on CFA13 and combinations of the recited loci. Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Drawings
4. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Herein, Figures 2-5 are presented in color and are described in the specification in terms of color. However, Applicant has not filed a petition for the acceptance of colored drawings or photographs and the additional requirements for colored drawings or photographs have not been fulfilled.
Information Disclosure Statement
5. The information disclosure statement filed 13 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In particular, a copy of the first reference “Herve Perdry” et al (April 2, 2019) has not been provided.
Specification
6. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, page 6, line 30. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Improper Markush Grouping Rejection
7. Claims 1-3 and 5-6 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that 
Herein, the recited alternative species do not share a single structural similarity, as each locus has a different chemical structure in that it consists of a different nucleotide sequence and comprises different genomic variants and SNPs consisting of different nucleotide alterations and occurring at a different location in the genome and genomic variant is flanked by a unique nucleotide sequence. Thus, the loci do not share a single structural similarity. The only structural similarity present is that all of the loci comprise nucleotides. The fact that the loci comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of acquired peripheral neuropathy in dogs. 
Accordingly, while the different loci are asserted to have the property of comprising a genomic variant or SNP within 16 Mb upstream or downstream of the loci that is indicative of being indicative of acquired peripheral neuropathy in dogs, they do not share a single structural similarity essential to this activity.
Further, the recited loci do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that all the loci behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited loci possess the common property of having a genomic 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 	
Claim Rejections - 35 USC § 101
8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a (disease-associated) genomic variant or a (disease-associated) SNP and acquired peripheral neuropathy in a dog. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of isolating genomic DNA, assaying the genomic DNA for a genomic variant, and detecting a genomic variant are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.

This is as opposed to a claim that requires that the one or more genomic variants are not detected in the genomic DNA from the first dog and the first dog in which the one or more genomic variants was found to be absent is then bred.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The broadly recited steps of isolating genomic DNA, assaying genomic DNA for a genomic variant, including by contacting the genomic DNA with an oligonucleotide probe that binds to the genomic variant or by performing PCR, were well-known, routine and conventional in the prior art. 
This finding is evidenced by the teachings of Safra et al (The Veterinary Journal (2011). 189: 220-225), which teaches methods for detecting a genomic variant / SNP comprising isolating genomic DNA from a sample from a dog and performing PCR (e.g., p. 221, col. 2); and Baird et al (Stichting International Foundation for Animal Genetics. 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 5-6 are indefinite. The claims are drawn to methods for breeding a dog. However, the final step of the claim recites that the dog is bred “if” its genomic interval tests negative for the presence of the genomic variants. The claims do not require that the dog does in fact test negative for the genomic variants. Rather, the 
Claims 1-3 and 5-6 are indefinite over the recitation of “locus 64357249 on CFA6” because it is not clear as to what constitutes this locus. It appears that “64357249” is a nucleotide position on chromosome 6 with respect to the Boxer reference genome CanFam 3.1 (see para [0025] and [0048] of the specification; note that paragraph numbering herein is with respect to the published application). The specification teaches that the SNP at this loci is “BICF2P262094.” However, the present claims do not recite a particular reference genome for the chromosomal position / locus. Nor does the specification provide a limiting definition that indicates that all chromosome positions / loci recited therein are with respect to the particular reference genome of the Boxer genome in CanFam 3.1. The nucleotide numbering of chromosomes varies with the reference chromosome that is utilized and thereby there is no fixed meaning for what constitutes locus "64357249” in chromosome 6. For example, the Broad Institute (available via URL: <broadinstitute.org/files/shared/mammals/dog/snp2/snp_lists/chr6_allsnps.txt>) provides the sequence of SNP BICF2P262094 and indicates that this SNP occurs at position 67417508 of chromosome 6 in the Standard Poodle (as opposed to position 64357249), wherein the nucleotide position therein is with respect to FamCan2.1:
BICF2P262094	6	67417508	C	T	StandardPoodle	ACTAAACACTTTAGCCACTGTCCACACGATGGTCTACAATAGCCACTAGCAT

In the absence of a recitation of a particular reference genome, the recitation of the chromosomal position / locus in the claims is without context and it is unclear as to what constitutes the recited locus. 
Claims 5 and 6 are indefinite over the recitation of a SNP or a disease-associated SNP because the claims do not set forth a clear relationship between the SNP and the previously recited genomic variant and it is not clear as to whether the SNP is the same as or distinct from the genomic variant. In the former instance, it is unclear as to the relevance of the step of detecting the presence of the SNP. Also, in claim 5 it is unclear as to whether the SNP is associated with acquired peripheral neuropathy or is associated with any disease. Note that claim 6 recites that the dog is bred if the dog tests negative for a genomic variant but does not indicate whether the presence of a particular allele at the SNP is taken into consideration when breeding the dog.  

Claim Rejections - 35 USC § 112 first paragraph – Written Description
10.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.”  
Herein, the claims are drawn to a method comprising assaying for a genetic variant in a genomic interval about 16 Mbp upstream or downstream of “locus 64357249” on CFA6, wherein the presence of the genetic variant indicates an increased likelihood of the dog and the dog’s offspring developing acquired peripheral neuropathy during their lifetimes. 


The claims encompass detecting any genomic variant or SNP up to about 16,000,000 bp upstream or downstream of the 64357249 locus. The claims do not define the genomic variant or SNP in terms of any relevant identifying characteristics. The genomic variant or SNP may be a deletion, insertion or substitution of any one or more nucleotides, or a translocation or inversion, in this region of about 32,000,000 bp. Yet, the genomic variant or SNP (i.e., an allele of the SNP) has the property of being indicative of acquired peripheral neuropathy (or with respect to claims 5 and 6, the SNP is associated with any disease).
However, the specification teaches only the specific SNP BICF2P262094 on chromosome 6, which consists of a G allele or an A allele (see Table 3).

Thus, applicant has not established possession of a representative number of species within the claimed genus of genomic variants or SNPs up to 16 Mpb upstream or downstream of the 61,344,357 locus at which the BICF2P262094 SNP occurs. 
It is noted that the specification teaches the general methodology for assaying for SNPs. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  Thereby, a showing of how to potentially identify other SNPs in the dog genome is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of genomic variants or SNPS within the recited genomic interval which are indicative of acquired peripheral neuropathy (or associated with a disease). Therefore, the claims fail to meet the written 
Claim Rejections - 35 USC § 112, first paragraph - Enablement
11. Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for breeding a Labrador Retriever comprising: a) isolating genomic DNA from a first dog; b) assaying the genomic DNA for the presence of an A or G nucleotide at SNP BICF2P262094 on chromosome 6; c) detecting the presence of an AA genotype in the genomic DNA assayed in step b) as indicative of a decreased likelihood that the first dog and the first dog’s offspring will develop acquired peripheral neuropathy during their lifetimes; and d) following step c), breeding the first dog having the AA genotype at SNP BICF2P262094,
does not reasonably provide enablement for methods that detect any genetic variant in a genomic interval about 16 Mbp upstream or downstream of “locus 64357249” on CFA6, wherein the presence of the genetic variant or a SNP indicates an increased likelihood of the dog and the dog’s offspring developing acquired peripheral neuropathy during their lifetimes or methods that assay for any SNP or genomic variant in the genomic interval associated with any disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the 
The claims are drawn to a method for breeding a dog comprising assaying for a genetic variant in a genomic interval about 16 Mbp upstream or downstream of “locus 64357249” on CFA6, wherein the presence of the genetic variant indicates an increased likelihood of the dog and the dog’s offspring developing acquired peripheral neuropathy during their lifetimes, and breeding the dog if its “genomic DNA tests negative” for the presence of one or more of the genomic variants. 
First, it is unclear as to the meaning of the phrase “locus 64357249 on CFA6.” Neither the specification nor the claims define what constitutes this locus on chromosome 6.  The specification does discuss chromosome 6 nucleotide position “64357249” with respect to the Boxer reference genome CanFam 3.1 (see para [0025] and [0048] of the specification). The specification teaches that the SNP at this loci is “BICF2P262094.” However, the present claims do not recite a particular reference genome for the chromosomal position / locus. Nor does the specification provide a limiting definition that indicates that all chromosome positions / loci recited therein are with respect to the particular reference genome of the Boxer genome in CanFam 3.1. As discussed in paragraph 9 above, the nucleotide numbering of chromosomes varies with the reference chromosome that is utilized and thereby there is no fixed meaning for what constitutes locus "64357249” in chromosome 6. In the absence of a clear recitation of a particular reference genome, the claims encompass a potentially large genus of loci that may constitute locus “64357249” on chromosome 6 of any breed of dog.

However, the specification teaches only the specific SNP BICF2P262094 on chromosome 6, which consists of a G allele or an A allele (see Table 3).
The specification teaches that a GWAS study was performed of Labrador retrievers having late onset peripheral neuropathy (LPN), which study included 63 cases and 23 controls. The specification (p. 10) states:
 “The SNP significantly associated with LPN using this group of dogs (BICF2P262094) is located on CFA 6 at 64357249. See FIG. 2 (canFam3.1 reference). This SNP is in the region of a number of genes that are associated with the nervous system in people. Overall, the region on CFA 6 that is of interest, based on both GWA studies, spans from 61,000,000-66,000,000 base pairs.”

In Table 3, the specification reports that the AA genotype occurred at the same frequency in cases as controls, whereas the GG and GA genotypes occurred more frequently in cases:

    PNG
    media_image1.png
    217
    480
    media_image1.png
    Greyscale

The specification (p. 11) states that “the genotype-phenotype tables associated with the SNPs on CFA21 and CFA6 both suggest LPN is inherited in an autosomal dominant fashion in the Labrador Retriever (Tables 2 and 3).”
Thus, the specification identifies a single SNP on chromosome 6 – i.e., BICF2P262094 – in which the “AA” genotype is indicative of a Labrador retriever who would be suitable for breeding because they have a decreased likelihood of developing, or having offspring that develop, LPN in their lifetimes.
The specification does not identify any other single or multiple nucleotide substitutions, insertions, or deletions or translocations in the 32,000,000 genomic interval recited in the claims which is a genomic variant or SNP associated with risk of acquired peripheral neuropathy.
Secondly, all information provided in the specification is with respect to Labrador retrievers. The specification does not teach the occurrence of the BICF2P262094 A/G SNP in any other breeds of dogs or its association with acquired peripheral neuropathy in a representative number of other breeds of dogs. It is also expected that chromosome nucleotide numbering will be different in different breeds of dogs and it is unclear as to what be the identity of locus 64357249 in different breeds of dogs.

The art of determining an association between genomic variants or SNPs and a phenotype, such as severity of acquired peripheral neuropathy, is highly unpredictable. It was well recognized in the art at the time the invention was made that the associations between polymorphisms and phenotypic traits are often irreproducible.  For example, Hirschhorn et al. (Genetics in Medicine.  Vol. 4, No. 2, pages 45-61, March 2002) teaches that most reported associations are not robust.  Of the 166 associations studied three or more times, only 6 have been consistently replicated.  Hirschhorn et al. suggest a number of reasons for the irreproducibility of studies, suggesting population stratification, linkage disequilibrium, gene-gene or gene-environment interactions, and weak genetic effects and lack of power are possible factors that lead to such irreproducibility.  Hirschhorn et al. caution that the current irreproducibility of most association studies should raise a cautionary alarm when considering their use as diagnostics and prognostics (p. 60, Col. 2).  Thus, Hirschhorn cautions in drawing conclusions from a single report of an association between a genetic variant and disease susceptibility.  
Hattersley et al. (The Lancet. 2005. 366: 1315-1323) further supports this conclusion stating that “obtaining robust replication of initial association findings has proved difficult. Much of this inconsistency can be attributed to inadequacies in study 
Similarly Cohen et al (Shock. 2020 March. 53(3): 256-268) teaches that recent studies suggest “that a large portion of SNP studies are not reproducible” (abstract). Cohen (p. 2) further states that:
“With approximately 4–5 million SNPs in the human genome (i.e. gene sequence variations with >1% frequency in the human population (18, 19)), the possibility of spurious SNP-disease associations is a major concern; thus, we suggest that the ultimate clinical utility of assessing particular SNPs will likely depend on validation and quality control (QC) measures. Additionally, the interplay between SNPs and pathology, physiologic responses, and pharmaceuticals all contribute to clinical outcomes.
Illustrating the crucial need for validation in SNP studies, a well-powered replication and validation study of 70 previously published studies of SNPs associated with clinical outcomes after blood or marrow transplantation found only one validated SNP of the 45 SNPs studied.”

This unpredictability in the art is supported by Baker et al (co-authored by present inventors P. Muir and S. Sample; (Baker et al. J Am Vet Med Assoc. 2019 Nov. 
“When a GWAS identifies a SNP that associates with a disease, the SNP isn't typically a part of the actual disease-causing genetic mutation but instead resides within the same haplotype block as the genetic mutation of interest. In this case, the SNP associates with the disease through linkage and should only be used for genetic screening. In contrast, if a SNP is part of a genetic mutation that causes a disease, it can be used to directly test for that disease.
Unfortunately, when interpreting the results of commercially available genetic screening panels, whether the test used for each disease in the panel is a linkage test or a direct test is unclear, especially with tests that do not have associated peer-reviewed literature. Because commercial testing is not currently regulated, there is no legal need for companies offering genetic testing to disclose this information. To further complicate matters, even genetic tests for disease-causing mutations can have limitations, particularly when testing for diseases that have incomplete penetrance. For these reasons, the tests in commercially available genetic screening panels should only be considered screening tests, and it is critical that any positive results for these tests be confirmed through additional clinical evaluation, as determined by the disease in question. Clinical signs, signalment, and history are also important considerations when interpreting the results of these screening tests.”

Further, Baker teaches that:
“Additionally, when GWAS is undertaken in a particular breed and a disease-associated SNP marker is identified, it is not appropriate to use that SNP marker to test for the disease in dogs of another breed. This is because of changes in LD across populations; a SNP associated with disease in one population may be tagging a very different region of the genome in another population.” (Emphasis added).
Moreover, the prior art of Ekenstedt (PLoS Genetics. October 2014. 19(1): e1004635, 11 pages and Table S2) teaches that genetic variants associated with neuropathy may be breed specific. Specifically, Ekenstedt teaches that the ARHGEF10 
Extensive experimentation would be required to practice the broadly claimed invention. For example, such experimentation may involve trying to screen for additional polymorphisms within the 32,000,000 bp interval that occur in Labrador Retrievers and trying to identify particular alleles at the SNPs that are associated with acquired peripheral neuropathy in the Labrador Retrievers, as compared to control, normal Labrador Retrievers. The experimentation may also include trying to extrapolate the findings obtained in Labrador Retrievers to a representative number of other species of dogs, such as Chihuahuas or German Shepherds. Because the outcome of such experimentation cannot be predicted, such experimentation is considered to be undue.  
While methods for screening for genetic variants are known in the art, such methods provide only the general guidelines that allow researchers to randomly search for genetic variants that may linked to a particular phenotype. The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment. The specification does not provide a predictable means for practicing the broadly claimed invention. 
Applicants attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013) wherein it is stated that “Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).” 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
.

	Claim Rejections - 35 USC § 103
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muir et al (PGPUB 2016/0222451).
Muir et al teaches a method comprising: isolating genomic DNA from a first dog; assaying the genomic DNA for the presence of a genomic variant at SNP BICF2P498515; detecting a genomic variant at BICF2P498515; and then determining that the dog has an increased propensity to experience CCLR based on the presence of a particular allele at the genomic variant (see, e.g., claim 1 and para [0007-0010]). In Table 2, Muir teaches that the A allele at SNP BICF2P498515 is correlated with increased risk of anterior cruciate ligament rupture and that SNP BICF2P498515 occurs at nucleotide position 75848537. Nucleotide position 75848537 is within the genomic interval of 16 Mbp upstream of position / locus 64357249 as recited in present claim 1.
	Thus, Muir et al teaches a method comprising: isolating genomic DNA from a first dog; assaying the genomic DNA for the presence of a genomic variant (BICF2P498515 at nucleotide position 7548537) that is within the genomic interval of 16 Mbp upstream of position / locus 64357249; and detecting the presence or absence of an A allele at the genomic variant.
Muir does not recite as a single embodiment a method of breeding the dogs that test negative for the presence of the genomic variant – i.e., the dogs that do not have an A allele at the genomic variant.
However, Muir (para [0007]) states “by analyzing dogs for mutations in these CCLR-associated regions, the propensity of their progeny to carry the trait, and thus to experience CCLR, can be determined. This information can then be used to guide breeding efforts to reduce the occurrence of CCLR.”

Note that the present claims recite “wherein presence of a genomic variant within the genomic interval indicates an increased likelihood of the first dog and the first dog’s offspring developing an acquired peripheral neuropathy during their lifetimes” (claims 1 and 5) and “wherein presence of the SNP indicates an increased likelihood of the first dog and the first dog’s offspring exhibiting an acquired peripheral neuropathy during their lifetimes” (claim 6). Thus, the claims recite that it is an inherent property of any genomic variant or SNP in the recited interval that its presence is indicative of an increased likelihood of acquired peripheral neuropathy during the lifetimes of the first dog and its offspring. Since the A allele at SNP BICF2P498515 is within the 16 Mbp interval upstream of position 64357249 on CFA6, it is also necessarily an inherent property of this SNP that its presence is indicative of an increased likelihood of acquired peripheral neuropathy during the lifetimes of the first dog and its offspring. Note also that the present claims do not recite any structural features of the genomic variant or SNP that distinguish it over the A allele at SNP BICF2P498515 detected in the method of Muir.
Further, regarding claims 5 and 6, Muir teaches detecting the genomic variant or allele at the SNP by contacting the genomic DNA with at least one probe configured to bind selectively to a disease-associated allele of the SNP (see, e.g., para [0010] and 
Regarding claim 2, the present specification does not provide a limiting definition for what constitutes “about 10 Mb.” This term as broadly recited in considered to include 11 Mbp or 12 Mbp.   Since SNP BICF2P498515 occurs at position 75848537 on chromosome 6, this SNP is considered to be in a genomic interval “about 10 Mb” upstream (i.e., 11491288 bp upstream) of position 64357249 on chromosome 6.
	Double Patenting
13. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,858,708, as evidenced by Baker et al (PLoS ONE. April 2017. 12(4): e0173810, 19 pages). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘708 are both inclusive of methods of breeding a dog comprising isolating genomic DNA from a first dog; assaying the genomic DNA for a SNP; detecting an allele of the SNP that is not associated with a disease; and then breeding the first dog having at least one allele that is not associated . 
Nucleotide position 75848537 is within the genomic interval of 16 Mbp upstream of position / locus 64357249 as recited in present claim 1. This fact is evidenced by the teachings of Baker in Table 1:

    PNG
    media_image2.png
    57
    1079
    media_image2.png
    Greyscale

	Note that Baker is cited only to establish what is inherent to the claims of ‘798.
Thus, the claims of ‘708 are drawn to a method for breeding a dog comprising: isolating genomic DNA from a first dog; assaying the genomic DNA for the presence of a genomic variant (BICF2P498515 at nucleotide position 7548537) that is within the genomic interval of 16 Mbp upstream of position / locus 64357249; detecting the absence of an A allele at the genomic variant that is associated with a disease; and then breeding the dog that tests negative for the genomic variant associated with the disease.
Regarding present claim 2, the present specification does not provide a limiting definition for what constitutes “about 10 Mb.” This term as broadly recited in considered to include 11 Mbp or 12 Mbp.   Since SNP BICF2P498515 occurs at position 75848537 on chromosome 6, this SNP is considered to be in a genomic interval “about 10 Mb” upstream (i.e., 11491288 bp upstream) of position 64357249 on chromosome 6.
14. Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,858,708 in view of Baker et al (PLoS ONE. April 2017. 12(4): e0173810, 19 pages).
The claims of ‘708 are discussed above.

However, Baker teaches detecting the genomic variant or allele at the SNP a BICF2P498515, which occurs at position 75848537 of chromosome 6, by contacting genomic DNA of the dog with at least one probe configured to bind selectively to a disease-associated allele of the SNP using the Illumina Canine HD BeadChip which contains allele specific probes to 173,662 SNPs including the BICF2P498515 SNP (p. 3-4).
In view of the teachings of Baker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method claimed in ‘708 using oligonucleotide probes configured to bind specifically to the alleles at SNP BICF2P498515 because this was an art conventional and effective means for detecting the occurrence of particular alleles at SNPs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634